Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20       PageID.2367    Page 1 of 42




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


  PR Nita Gordon, Personal
  Representative of the Estate of
  Antonio Gordon,                           Case No. 18-13834

                            Plaintiff,      Judith E. Levy
                                            United States District Judge
  v.
                                            Mag. Judge R. Steven Whalen
  Keith Bierenga et al.,

                            Defendants.

  ________________________________/


  OPINION AND ORDER DENYING DEFENDANT BIERENGA’S
         MOTION FOR SUMMARY JUDGMENT [58]


       I.       INTRODUCTION


            On December 11, 2018, Plaintiff brought this civil rights action

 pursuant to 42 U.S.C. § 1983 based upon Defendant Royal Oak Police

 Officer Keith Bierenga’s use of deadly force in an altercation with

 decedent Antonino Gordon1 in the drive-through window of a White



         Though the deceased’s name is listed in the caption as “Antonio,” obituaries
            1

 for Mr. Gordon confirm that his name is “Antonino.” Out of respect for the deceased,
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20         PageID.2368    Page 2 of 42




 Castle restaurant. (ECF No. 1.) Plaintiff Nita Gordon, Personal

 Representative of the Estate of Antonino Gordon, brought one count of

 excessive force against Defendant Bierenga through 18 U.S.C. § 1983.2

 Plaintiff requested medical and hospital expenses, compensation for pain

 and suffering, compensation for emotional/mental distress, punitive and

 exemplary damages, reasonable attorney fees, and all additional

 damages permitted to Gordon’s estate pursuant to the Michigan

 Wrongful Death Act. (ECF No. 1, PageID.7-8.)


       On December 23, 2019, Defendant moved for summary judgment

 on Plaintiff’s sole remaining claim, arguing that he is entitled to qualified

 immunity from liability for the claim of excessive force. (ECF No. 58.)

 Defendant also argued that the Court must deny Plaintiff’s requested

 relief for emotional distress, loss of a loved one, or other collateral injuries

 suffered by Gordon’s family as improperly brought under § 1983. (Id. at

 PageID.627.) Plaintiff responded on February 12, 2020, and Defendant

 replied on February 26, 2020. (ECF Nos. 68, 73.) On July 30, 2020, the


 the Court will refer to him by the correct spelling of his name in the body of this
 opinion.
        2 Plaintiff also brought one count of municipal liability against Defendant City

 Royal Oak for failure to supervise/train, but the Court dismissed this count in June
 2019. (ECF No. 28.)
                                           2
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2369   Page 3 of 42




 Court heard oral argument on this motion through audio-visual

 technology. For the following reasons, Defendant’s summary judgment

 motion is DENIED. Additionally, the Court finds that Plaintiff’s § 1983

 damages claim is properly articulated through the Michigan Wrongful

 Death Act.


    II.     CASE SUMMARY AND BACKGROUND


          As a preliminary matter, many of these factual proceedings were

 captured on audio-video footage from both the White Castle surveillance

 system and Defendant Bierenga’s police dash camera. In cases such as

 these, when a video captures the events underlying the summary

 judgment motion, courts must “rely mainly on undisputed video footage

 from . . . the scene.” Ashford v. Raby, 951 F.3d 798, 799 (6th Cir. 2020);

 see also Lang v. City of Kalamazoo, No. 17-2199, 2018 WL 3737981, at *3

 (6th Cir. Aug. 6, 2018)). On summary judgment, wherever possible,

 courts must “adopt the plaintiff’s version of any facts not caught on film.”

 Id. Additionally, “[t]o the extent that facts shown in videos can be

 interpreted in multiple ways or if videos do not show all relevant facts,

 such facts should be viewed in the light most favorable to the non-moving

 party.” Latits v. Phillips, 878 F.3d 541, 547 (6th Cir. 2017).
                                      3
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20       PageID.2370    Page 4 of 42




       Accordingly, the facts in this opinion are taken primarily from the

 video evidence, supplemented with facts from elsewhere in the record.3


       A. First Traffic Stop

       On April 10, 2018, Defendant Royal Oak Police Officer Keith

 Bierenga pulled over decedent Antonino Gordon. (ECF No. 58-4.)

 Defendant pulled over Gordon after watching Gordon’s car cut off another

 car by merging quickly from the turn lane into the center lane, forcing

 the car behind him to quickly slow to avoid a collision. (Id. at .44; see also

 ECF No. 58-3, PageID.763.) Defendant pursued Gordon for a couple of

 blocks with police lights activated before additionally activating his siren.

 (Id.) After another block or so, Gordon stopped his car in the center lane

 at a red light. (Id. at 1:45.) From the police dash camera, Defendant can

 be seen approaching Gordon’s car and speaking through the driver’s

 window. (Id. at 2:00.) Defendant testified that, through Gordon’s

 partially open window, he perceived Gordon’s skin to be pale, his eyes to

 be glassy, and his face to be sweating as if “under the influence of


       3 The Court considers the audio-video recordings of the underlying facts to   be
 essential in understanding the background of this case. The Court attempted         to
 embed this media into the opinion, but court technology is currently unable         to
 accommodate a mixed-media filing. In the event that the Court becomes able          to
 include the mixed media, it will issue an amended opinion and order.
                                          4
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2371   Page 5 of 42




 something.” (ECF No. 58-3, PageID.770.) Defendant later testified that

 he could not see or smell drugs in the car, and he did not perceive any

 evidence of a firearm. (Id. at PageID.775, 778.) Defendant also testified

 that, while he was speaking to Gordon, he did not inform Gordon of the

 reason for the stop and he did not advise Gordon that he was under

 arrest. (Id. at PageID.779.)

       In the dash cam, Defendant can be seen speaking through Gordon’s

 window for approximately ten seconds (the camera does not capture

 audio), but then Gordon drives off as soon as the traffic light turns green.

 (ECF No. 58-4, 1:50-2:02.) Immediately after Gordon drives away,

 Defendant can be seen running back to his car, where he then tells

 dispatch over the radio that the driver fled. (Id.; ECF No. 58-3,

 PageId.786.) From the dash cam, Gordon can be seen turning from the

 center lane into the left lane, and then from the left lane he makes a rapid

 left turn in front of oncoming traffic into a White Castle parking lot. (Id.

 at 2:02-2:04.) Defendant, who is now back in the police car, follows

 Gordon into the White Castle Parking lot. (Id. at 2:15.) He circles the

 parking lot once but, seeing no sign of Gordon, exits and begins driving




                                      5
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20       PageID.2372    Page 6 of 42




 through the streets immediately surrounding the White Castle. (Id. at

 2:30-3:30.)

    B. Second Stop and Shooting at White Castle

       Defendant testified that, after losing track of Gordon, he provided

 dispatch with a physical description of Gordon and a description of the

 make and model of Gordon’s car.4 (ECF No. 58-3, PageID.795.)

 Approximately twenty minutes later, as Defendant was driving near the

 White Castle, he spotted a BMW in the White Castle drive-through that

 “looked very similar to the BMW that had just fled from [him].” (Id. at

 PageID.797.) Defendant pulled into the White Castle and observed

 Gordon’s BMW at the drive-through line. At this time, Gordon was at the

 drive-through window paying for his order and another car was parked

 in line about three feet behind him. (ECF No. 5, :1.) Apparently intending

 to preemptively block Gordon’s exit, Defendant pulled into the White

 Castle and parked at a diagonal angle directly in front of Gordon’s BMW,


       4  Defendant testified that, at some point, dispatch informed him that “the
 registered owner of the vehicle was . . . an older gentleman who did not match the
 description of the driver that I encountered . . . [and that] when dispatch ran [the
 vehicle owner’s address] they found an individual who [] had the same last name [as
 the vehicle owner and who had ] the approximate same age as the description of the
 driver I had given and that that individual also had a handgun registered to them.”
 (ECF No. 58-3, PageID.811.) The record is unclear as to when Defendant received
 this information about the handgun.
                                          6
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2373   Page 7 of 42




 leaving a couple of feet between the two cars. (Id. at :10; ECF No. 58-7-

 DRIVE THROUGH REGISTER (“DTR”), 6:24:56.)

       Meanwhile, Gordon’s interaction with the White Castle staff—as

 well as the subsequent shooting—is clearly visible in the White Castle

 drive-through camera, and the following facts are taken from that

 footage. At approximately 6:24 p.m., Gordon can be seen pulling into the

 White Castle drive-through window. (ECF No. 58-7-DTR, 6:24:28.) The

 White Castle cashier audibly welcomes Gordon and Gordon’s lips move

 in response, though his voice cannot be heard on the recording. (Id. at

 6:24:43.) Gordon hands money to the cashier and she opens the register

 to make change. (Id. at 6:24:45-6:24:56.) During this time, Gordon

 appears to be engaging normally and responsively with the cashier. (See

 id.) Contrary to Defendant’s testimony, Gordon does not appear sweaty

 or pale, and the Court cannot discern any “glassiness” in his eyes. Gordon

 appears to be making eye contact and he waits calmly in the car while

 the cashier makes change. (Id.)

       A few seconds after Gordon hands money to the cashier,

 Defendant’s car can be seen pulling in at an angle in front of Gordon’s

 car. (Id. at 6:24:57.) Having exited his vehicle and drawn his gun

                                      7
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2374   Page 8 of 42




 offscreen, Defendant can be seen walking from the front to the passenger

 side of Gordon’s car. (Id. at 6:25:05.) Gordon’s head follows Defendant’s

 movements. (Id.) Defendant then can be seen walking back around the

 front of Gordon’s car. He disappears offscreen but is clearly now

 sandwiched between the police car and Gordon’s car. (Id.) As Defendant

 walks back directly in front of Gordon’s car, Gordon looks back over his

 right shoulder, puts his car in reverse, and begins to back up. (Id. at

 6:25:09.) As Gordon reverses the car, Defendant steps forward into the

 frame with his gun outstretched and pointing directly at Gordon. (Id. at

 6:25:09.) Gordon quickly reverses his car and it jolts, still in frame, as it

 backs up about three feet and bumps the car behind it. (Id. at 6:25:10.)

 While Defendant is still in front of Gordon’s car, Gordon quickly pulls

 forward and to the right, with wheels turned sharply toward the right.

 (Id. at 6:25:10-14.) Defendant, who is in front of Gordon and to his left at

 this time, moves his foot out of the way of the car and can be heard

 repeatedly yelling “stop!” (Id.) The front of Gordon’s car bumps into the

 back wheel of Defendant’s car in what appears to be Gordon attempting

 to maneuver away from the two cars boxing him in. (Id. at 6:25:14.) As

 Gordon begins to back up again to finish the three-point turn, Defendant


                                      8
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2375   Page 9 of 42




 enters the frame from the left and stands directly outside of Gordon’s

 rolled-down driver window with his gun pointed at Gordon. (Id. at

 6:25:17.) Though Defendant was previously in front of Gordon’s car, he is

 now to the side of it and almost flush with Gordon’s driver door and

 window. Gordon backs up several feet more and turns his wheels to the

 right—away from the White Castle, the police car, and Defendant. (Id. at

 6:25:19.) As Gordon does this, Defendant can be seen following alongside

 the driver’s side of Gordon’s car. (Id.) As Gordon begins to pull forward

 and away from the White Castle, Defendant yells “stop” and fires four

 audible shots at the fleeing vehicle. (Id. at 6:25:18-6:25:20.) Subsequent

 investigation revealed that Gordon received one gunshot wound to the

 right arm, and one fatal shot to his left arm and chest. (ECF No. 58-8,

 PageID.886.)

       Defendant’s dash camera captures Gordon’s car driving around the

 White Castle and toward the street. (ECF No. 58-6, :36.) Defendant, now

 back in his own car, follows Gordon out of the White Castle and into the

 street, where Gordon picks up speed in the center lane and then begins

 to slow down after a few blocks. (Id. at 1:09.) As Gordon presumably

 begins to lose consciousness, Gordon’s car eventually drifts toward the

                                      9
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20      PageID.2376    Page 10 of 42




 center lane, crosses the median, and slowly crashes into a car in the

 opposite lane. (Id. at 1:20-1:30.) Gordon was subsequently transported to

 Beaumont Hospital in Royal Oak, where he passed away from the

 gunshot wounds.5 (ECF No. 58-8, PageID.883.)

       Defendant testified that he shot Gordon “to stop [him] from hitting

 and killing me or hurting me,” and that he believed he was “in direct line

 of harm at the time [Bierenga] discharged [his] gun.” (ECF No. 58-3,

 PageID.843.) However, in addition to video evidence, three eyewitnesses

 contradict this account. David Feldman, who was a patron in the

 restaurant observing the shooting, testified that, “[m]y observation was

 that [Gordon] was only attempting to flee the scene. His vehicle wasn’t in

 a position to cause the officer harm.” (ECF No. 68-13, PageID.1430.)

 Eyewitness Linda Feldman testified that, “[i]t appeared that the driver

 was trying to steer away from the officer, trying to get away . . . it doesn’t

 look like [Defendant] was trying to shoot in defense.” (ECF No. 68-14,

 PageID.1452.) Finally, cashier Brianna Washington testified that




       5 Gordon’s toxicology report indicated that he had a BAC of .27 at the time of
 death and had cannabinoids in his system. (ECF No. 58-8, PageID.892.) This specific
 lab information would not have been apparent to Defendant, however, at the time of
 the shooting.
                                         10
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2377   Page 11 of 42




 Gordon “was trying to escape . . . he was trying to leave. [He]e was

 backing up and trying to get out.” (ECF No. 68-17, PageID.1527.)

    III. LAW AND ANALYSIS

    A. Summary Judgment Standard

       Summary judgment is proper when “the movant shows that there

 is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

 grant summary judgment if “the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). While it is Defendant’s burden to

 identify those portions of the pleadings “which [he] believes demonstrate

 the absence of a genuine issue of material fact,” the burden then shifts to

 Plaintiff to “set forth specific facts showing that there is a genuine issue

 for trial,” even “go[ing] beyond the pleadings” if necessary. Pearce v.

 Faurecia Exhaust Sys., 529 Fed. Appx. 454, 457 (6th Cir. 2013) (citing

 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). The Court “views the

 evidence, all facts, and any inferences that may be drawn from the facts

 in the light most favorable to the nonmoving party.” Pure Tech Sys., Inc.




                                      11
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2378   Page 12 of 42




 v. Mt. Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing

 Skousen v. Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).


       Finally, a court in this circuit has noted that “[d]eadly force cases

 pose a particularly difficult problem . . . because the officer defendant is

 often the only surviving eyewitness, and the judge must ensure that the

 officer is not taking advantage of the fact that the witness most likely to

 contradict his story—the person shot dead—is unable to testify.” Eibel v.

 Melton, 904 F. Supp. 2d 785, 805 (M.D. Tenn. Oct. 23, 2012) (quoting

 Scott v. Henrich, 49 F.3d 912, 915 (9th Cir. 1994)). Thus, “the court may

 not simply accept what may be a self-serving account by the police officer,

 but must look at the circumstantial evidence that, if believed, would tend

 to discredit the police officer’s story.” Id. (citing Jefferson v. Lewis, 594

 F.3d 454, 462 (6th Cir. 2010)).


    B. Qualified Immunity Standard

       Qualified immunity protects government officials “from liability

 where [they] reasonably misjudged the legal standard.” Ashford, 951

 F.3d at 801 (quoting Weinmann v. McClone, 787 F.3d 444, 340 (7th Cir.

 2015)). Courts analyze whether officers are entitled to qualified

 immunity using two steps: 1) whether the defendant violated a
                                      12
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2379   Page 13 of 42




 constitutional right; and 2) whether that constitutional right was clearly

 established at the time of the alleged violation. Wright v. City of Euclid,

 Ohio, 962 F.3d 852, 864 (6th Cir. 2020).


       “For this [second] prong of the qualified immunity analysis, [courts]

 are not to define clearly established law at a high level of generality.” Id.

 at 869, citing Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). However,

 courts must still examine “whether the contours of the plaintiff’s

 constitutional rights were sufficiently defined to give a reasonable officer

 fair warning that the conduct at issue was unconstitutional.” Id. at 869

 (citing Brown v. Chapman, 814 F.3d 447, 461 (6th Cir. 2016)). “Fair

 warning” does not mean that “an official action is protected by qualified

 immunity unless the very action in question has previously been held

 unlawful, but it is to say that in light of pre-existing law the unlawfulness

 must be apparent.” Id.


       When, as here, a government official raises the defense of qualified

 immunity, the plaintiff has the burden of demonstrating that the

 defendant is not entitled to that defense. Livermore v. Lubelan, 476 F.3d

 397, 403 (6th Cir. 2007).



                                      13
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2380   Page 14 of 42




       1. Qualified Immunity as Applied to Excessive Force


        Under the Fourth Amendment, “[w]hen making an arrest or

 investigatory stop, the police have ‘the right to use some degree of

 physical coercion or threat thereof to effect it.’” Wright, 962 F.3d at 865

 (quoting Graham v. Connor, 590 U.S. 386, 396 (1989)). However,

 individuals are still entitled to the Fourth Amendment’s protection

 against unreasonable searches and seizures. Claims of excessive force are

 therefore analyzed under the Fourth Amendment’s “reasonableness”

 standard. Graham, 490 U.S. at 396. To determine whether the force was

 unconstitutionally excessive, courts make an “objective” inquiry,

 “considered from the perspective of a hypothetical reasonable officer in

 the defendant’s position and with his knowledge at the time, but without

 regard to the actual defendant’s subjective intent when taking his

 actions.” Latits, 878 F.3d at 547. This inquiry evaluates “reasonableness

 at the moment of the use of force, as judged from the perspective of a

 reasonable officer on the scene, rather than with the 20/20 vision of

 hindsight.” Wright, 962 F.3d at 865 (quoting Goodwin v. City of

 Painesville, 781 F.3d 314, 321 (6th Cir. 2015)) (emphasis added).



                                      14
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2381   Page 15 of 42




       When reviewing excessive force cases, the Sixth Circuit considers

 three non-exclusive factors—the “Graham factors”—to be considered

 under “the totality of the circumstances”:


       1) The severity of the crime at issue;

       2) Whether the suspect poses an immediate threat to the safety of
       the officers or others; and

       3) Whether he is actively resisting arrest or attempting to evade
       arrest by flight.

 Wright, 962 F.3d. at 865.


       2. Deadly Force to Prevent Fleeing Suspects


       Deadly force is a “seizure” within the meaning of the Fourth

 Amendment and is subject to the reasonableness analysis set forth above.

 Bullock v. City of Detroit, No. 19-1287, 2020 WL 2500640, at *6 (6th Cir.

 2020). “As a general rule, the Fourth Amendment prohibits the use of

 deadly force to prevent the escape of fleeing suspects unless the officer

 has probable cause to believe that the suspect poses a threat of serious

 physical harm, either to the officer or to others.” Latits, 878 F.3d at 547

 (quoting Tennessee v. Garner, 471 U.S. 1 (1985)). “Of the three non-

 exclusive factors listed in Graham, the threat factor is a minimum



                                      15
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2382   Page 16 of 42




 requirement for the use of deadly force.” Id. at 548 (internal quotations

 omitted). As the Sixth Circuit recently explained, it

       has developed “a consistent framework in assessing deadly-
       force claims involving vehicular flight.” Cass v. City of Dayton,
       770 F.3d 363, 375 (6th Cir. 2014). The “critical question” is
       whether the officer had objective “reason to believe that the
       [fleeing] car presents an imminent danger” to “officers and
       members of the public in the area.” Id. (quoting Smith v. Cupp,
       430 F.3d 766, 775 (6th Cir. 2005)). Deadly force is justified
       against “a driver who objectively appears ready to drive into
       an officer or bystander with his car,” but generally not “once
       the car moves away, leaving the officer and bystanders in a
       position of safety,” unless “the officer’s prior interactions with
       the driver suggest that the driver will continue to endanger
       others with his car.” Id. (citations omitted). The Sixth Circuit
       has found deadly force justified by prior interactions
       demonstrating continuing dangerousness only when the
       “suspect demonstrated multiple times that he was willing to
       injure an officer that got in the way of escape or was willing
       to persist in extremely reckless behavior that threatened the
       lives of all those around.” Cupp, 430 F.3d at 775.

 Latits, 878 F.3d at 548 (emphasis added).


       The Sixth Circuit has reiterated many times that, “[a]lthough the

 fact that a situation unfolds quickly does not, by itself, permit officers to

 use deadly force, we must afford a built-in measurement of deference to

 an officer’s on-the-spot judgment.” Id. (citing Smith v. Cupp, 430 F.3d

 766, 775 (6th Cir. 2005). Additionally, officers are not constitutionally
                                      16
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2383   Page 17 of 42




 required to use the “least intrusive means available” to effectuate a

 lawful seizure: the only requirement is that the chosen force be itself

 reasonable under the totality of the circumstances. Davenport v. Causey,

 521 F.3d 544, 552 (6th Cir. 2008). Accordingly, it is irrelevant in this case

 whether Defendant could or should have chosen to use less force against

 Gordon; rather, the only question is whether the Fourth Amendment

 permitted lethal force at the time that Defendant shot. See id.


       Both parties agree that Latits v. Phillips—a 2017 Sixth Circuit case

 which involved the use of deadly force after a high-speed vehicular police

 chase—is relevant, binding precedent that informs the qualified

 immunity analysis. The Court agrees and concludes that Latits decides

 this case. Because the Latits facts and legal findings are critical to

 resolution of this case, the Court summarizes them below.


       3. Latits v. Phillips, 878 F.3d 541 (6th Cir. 2017)


       In Latits, Officer Jaklic stopped Plaintiff Latits’ vehicle for making

 an illegal turn into a neighborhood. 878 F.3d 541, 544 (6th Cir. 2017).

 When Officer Jaklic pulled over Latits, he saw “one or more bags that he

 suspected to contain marijuana and a pill bottle, all of which Latits


                                      17
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2384   Page 18 of 42




 attempted to move under the passenger seat.” Id. After ignoring Officer

 Jaklic’s instructions to exit the car, Latits drove away. Officer Jaklic

 pursued him in his vehicle. Id. After Officer Jaklic followed Latits into an

 empty parking lot and drove into the path of Latits’ car, Latits steered

 away from the officer in what the Sixth Circuit determined was an

 attempt “to avoid colliding.” Id. Nevertheless, Officer Jaklic broadcast

 that Latits had “tried to ram [his] vehicle.” Id. at 545.


       Two additional officers responded to the call, and the three officers

 pursued Latits by car as Latits drove out of the parking lot and down a

 highway at sixty miles an hour. Id. Through a series of quick turns, one

 of the officers accidentally collided twice with the back of Latits’ car. Id.

 Latits lost control of his car and swerved across the highway, though no

 pedestrians or other cars were visible on the highway during this chase.

 Id. Another officer intentionally rammed the back of Latits’ car, causing

 Latits to spin out and stop on the grass next to the highway. Id. at 546.


       As Latits regained control of his car and began to drive forward,

 apparently intending to continue fleeing, Officer Phillips jumped out of

 his car and ran on foot toward Latits from behind, ultimately running up

 beside Latits’ front passenger-side door. Id. Simultaneously, Officer
                                      18
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2385   Page 19 of 42




 Jaklic pulled up in front of Latits’ car, apparently trying to block him,

 and the two cars “had a very low-speed head-on collision.” Id. Latits then

 attempted to back his car away from Officer Jaklic’s. From the front

 passenger-side door, Officer Phillips fired seven shots at Latits, three of

 which hit and ultimately killed him. Id. Video footage showed that, when

 Officer Phillips shot Latits, he “could see that no one was in Latits’ direct

 path.” Id.


       When considering qualified immunity as applied to Latits’ case, the

 Sixth Circuit held that a reasonable jury could find that, “because Officer

 Phillips fired after Latits’ car had passed the point where it could harm

 him, Phillips had time to realize he was no longer in immediate danger.

 The evidence also shows that Officer Phillips could see that no other

 officers or other persons were in Latits’ path.” Id. The court cited several

 other cases in concluding that “deadly force [is] objectively unreasonable

 when the officer [is] to the side of the moving car or the car had already

 passed by him—taking the officer out of harm’s way—when the officer

 shot the driver.” Id.


       When evaluating whether Phillips and Latits’ prior interactions

 justified the shooting, the Court took into consideration: 1) it was
                                      19
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2386   Page 20 of 42




 “undisputed that Latits was fleeing to avoid arrest”; 2) Officer Phillips

 knew from Officer Jaklic’s broadcast that Latits was “originally

 suspected of possessing narcotics—not a violent crime”; 3) Officer Phillips

 could see that Latits did not try to ram Officer Jaklic’s car; 4) Latits fled

 at “no more than sixty miles per hour down an almost entirely empty ten-

 lane divided highway at night”; 5) Latits had shown “no intent to injure

 the officers”; and 6) “[t]hough Latits did briefly lose control and swerve

 after [an officer] hit him twice, [] there were no members of the public

 nearby to be endangered and Latits appeared to regain control of his car.”

 Id. at 549. Ultimately, the Court concluded that “[p]ermitting Latits to

 continue to flee instead of shooting him would not have put the public in

 imminent danger” because Latits drove “at a maximum of sixty miles” on

 a “large, effectively empty highway” and because he had

       shown no intention or willingness to drive recklessly through
       residential neighborhoods. Altogether, Latits’ conduct prior to
       being shot, when viewed in the light most favorable to the
       Plaintiff, showed a persistent intent to flee but not an intent
       to injure, and never placed the public or the officers at
       imminent risk.




                                      20
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2387   Page 21 of 42




  Id. Even with deference to the officers’ right to make quick decisions in

 a “tense, uncertain, and rapidly evolving situation,” the court found that

 Officer Phillips’ use of deadly force was unreasonable. Id.


    C. Application


       Defendant is not entitled to qualified immunity for his use of deadly

 force against Gordon. Defendant argues that the rapidly evolving events

 in this case render the application of qualified immunity, at worst for

 him, a legal gray area. And “when the Court is in a legal gray area, the

 proper course is to grant summary judgment to the officers, even if the

 court would hold the officers’ conduct unconstitutional in hindsight.”

 Stevens-Rucker v. City of Columbus, Ohio, 739 Fed. Appx. 834, 841 (6th

 Cir. 2018) (citing Rudlaff v. Gillispie, 791 F.3d 638, 644 (6th Cir. 2015)).


       However, the events clearly captured on video were not so gray as

 to warrant granting Defendant the broad deference of qualified

 immunity. Though Defendant was on high alert at the time of the

 shooting and had just witnessed Gordon driving recklessly, under

 Plaintiff’s version of the facts, it is not clear that Gordon “demonstrated

 multiple times that he was willing to injure an officer that got in the way


                                      21
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20        PageID.2388     Page 22 of 42




 of escape,” or that Gordon’s driving was so “extremely reckless” that it

 “threatened the lives of [] those around.” See Latits, 878 F.3d at 548

 (quoting Cupp, 430 F.3d at 775). To the contrary, when viewed in the

 light most favorable to Plaintiff, Gordon’s actions evinced an objective

 intent to flee rather than injure, as Defendant fired only after Gordon

 began to “move[] away, leaving the officer and bystanders in a position of

 safety.” See id.


       Drawing all factual inferences in Plaintiff’s favor, the Court

 concludes that objective video evidence and three eyewitness accounts

 demonstrate that neither Defendant, nor any bystander, was in

 imminent or serious danger at the time of the shooting. Accordingly,

 Defendant Bierenga is not entitled to qualified immunity because

 Defendant’s use of force violated Gordon’s Fourth Amendment right

 against unreasonable seizures—a right that was clearly established in

 the Sixth Circuit through Latits.6



       6  Plaintiff also argues that the unconstitutionality of Defendant’s actions was
 clearly established in four other cases: Smith v. Cupp, 430 F.3d 775 (6th Cir. 2005);
 Sigley v. City of Parma Heights, 437 F.3d 537 (6th Cir. 2006); Kirby v. Duna, 530 F.3d
 475, 482 (6th Cir. 2008); and Hermiz v. City of Southfield, 484 Fed. Appx. 13 (6th Cir.
 2012). Because the Court finds that the unconstitutionality was clearly established
 under Latits, the Court need not consider these other cases.

                                           22
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2389   Page 23 of 42




       1. Defendant Bierenga Violated Gordon’s Fourth Amendment
          Rights

       To determine the reasonableness of use of force, the Graham test

 requires the Court consider whether the amount of force was objectively

 reasonable under the totality of the circumstances by analyzing: 1)

 whether the suspect is actively resisting arrest or attempting to evade

 arrest by flight; 2) whether the suspect posed an immediate threat to the

 safety of the officers or others; and 3) the severity of the crime at issue.

 Latits, 878 F.3d at 547 (citing Graham, 490 U.S. at 396.) Because the

 Fourth Amendment generally “prohibits the use of deadly force to

 prevent the escape of fleeing suspects unless the officer has probable

 cause to believe that the suspect poses a threat of serious physical harm,

 either to the officers or to others . . . the threat factor is a minimum

 requirement [in the Graham test] for the use of deadly force.” Id. at 547-

 48 (citing Tennessee v. Garner, 471 U.S. 1, 1 (1985) and Mullins, 805 F.3d

 at 766).


       For the reasons below, the Court finds that Defendant cannot

 prevail on his qualified immunity argument at the summary judgment

 stage because, under Plaintiff’s version of the facts, Defendant violated

 Gordon’s Fourth Amendment rights against unreasonable seizure
                                      23
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2390   Page 24 of 42




 through deadly force. Though Defendant observed Gordon behaving in a

 reckless way that created some potential for danger to the community, it

 is clear when viewing the facts in the light most favorable to Plaintiff

 that this danger did not rise to the level of “serious” and “immediate” that

 is a requisite for deadly force. Additionally, Gordon’s underlying traffic

 infractions and flight from police did not justify seizure through deadly

 force under the totality of the circumstances. Finally, Defendant violated

 clear precedent warning against shooting fleeing suspects who no longer

 pose an immediate danger to the police officer or the surrounding

 community.


       i.    Whether Gordon was actively resisting arrest or attempting to
             evade arrest and whether Gordon posed a threat of serious and
             immediate physical harm

       The Court will consider together the first two Graham factors:

 whether Gordon was actively resisting arrest and whether Gordon posed

 a threat of serious and physical harm. As to the first factor, while a

 suspect’s flight increases the reasonableness of force in “typical”

 excessive force cases, deadly force cases are treated differently. “As a

 general rule, the Fourth Amendment prohibits the use of deadly force to

 prevent the escape of fleeing suspects unless the officer has probable

                                      24
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2391   Page 25 of 42




 cause to believe that the suspect poses a threat of serious physical harm,

 either to the officer or to others.” Latits, 878 F.3d at 547 (quoting

 Tennessee v. Garner, 471 U.S. 1 (1985)). Thus, in deadly force flight cases,

 the arrest evasion Graham factor is inextricably interrelated with the

 “serious and imminent threat” inquiry. (See id. at 549 (“Because it is

 undisputed that Latits was fleeing to avoid arrest, we turn to the Graham

 factor that analyzes the severity of the crime at issue”).)


       As to the second factor, deadly force analysis includes a “minimum

 requirement” that Defendant have probable cause to believe that Gordon

 posed a threat of “serious” harm to himself or to the public. Latits, 878

 F.3d at 547-48. Additionally, the general excessive force test requires an

 evaluation of whether the officer reasonably believed that the victim

 posed a threat of imminent harm to himself or the public. Id. Thus, the

 compounded question in this deadly force case is whether, when viewing

 the facts in the light most favorable to Plaintiff, Gordon posed a threat of

 serious and imminent harm to anyone at the time that he was shot. See

 id. For the reasons below, Defendant has not made this showing.


       Defendant argues that he had:



                                      25
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2392   Page 26 of 42




       objective reason to believe that the fleeing BMW presented an
       imminent danger to himself, other officers, and members of
       the public in the area [because Gordon] objectively appeared
       ready to drive into an officer or bystander with his car and
       because he had already done so by hitting the car behind him
       in the drive-thru and Ofc. Bierenga’s vehicle. Moreover,
       [Gordon’s] reckless flight across busy rush-hour traffic and
       driving the wrong way through a parking lot further
       demonstrated his readiness . . . Gordon demonstrated
       multiple times that he was willing to injure an officer that got
       in the way of escape and was willing to persist in extremely
       reckless behavior that threatened the lives of all those
       around.

 (ECF No. 58, PageID.625-626.)


       While it is true that Gordon drove recklessly in a prior interaction

 with Defendant, it is not clear that Gordon demonstrated that he was

 “willing to injure an officer.” When considering whether a reasonable

 officer could believe that Gordon’s behavior demonstrated a serious

 threat to officers or bystanders, the Court must consider Defendant’s

 prior interactions with Gordon. Latits, 878 F.3d at 549. In this case,

 Defendant Bierenga observed Gordon 1) appear pale and sweaty while

 ignoring police instructions; 2) cut off a car ahead of him; 3) drive away

 from Defendant during the first stop; 4) swerve quickly in front of

 oncoming traffic when turning left into the White Castle; 5) bump into

                                      26
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2393   Page 27 of 42




 the car behind him while trying to back away from Defendant and his

 gun; 6) bump into Defendant’s car while attempting to flee at the White

 Castle; and 7) attempt to drive away from Defendant and the White

 Castle. While it is true that Gordon drove recklessly when he sped in

 front of oncoming traffic and when he executed the three-point turn with

 Defendant sandwiched in between the police cruiser and the BMW, the

 question is whether these acts, in conjunction with Gordon’s prior actions

 and with all reasonable facts and inferences weighed in Plaintiff’s favor,

 indicated a threat of serious and imminent physical harm such that

 deadly force was justified. The answer to this question is no.


       Latits addressed similar concerns. With regard to Gordon bumping

 the car behind him and in front of him at the White Castle, it is apparent

 from the video—as well as from three eyewitnesses—that Gordon was

 not attempting to attack, but was instead attempting to escape

 confinement by executing a common three-point turn. When “the video

 permits the reasonable interpretation that [a] collision was accidental,

 [there] is less justification for deadly force.” Id. at 549. Additionally,

 “[w]hether a fleeing suspect showed objective intent to injure officers is

 relevant to whether the suspect presented sufficient danger to justify

                                      27
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2394   Page 28 of 42




 deadly force.” Id. at 550. Accordingly, while the Court must give

 deference to Defendant’s split-second decisions in the “rapidly-evolving”

 situation wherein he shot soon after the collisions took place, “the fact

 that this was a rapidly evolving situation does not, by itself, permit him

 to use deadly force.” Id. at 551 (citing Cupp, 430 F.3d at 775.) Indeed, the

 Latits court noted that “the short time between the collision with an

 officer’s vehicle and the shooting does not, by itself, justify deadly force .

 . . it [is] unreasonable for the officer to shoot at the driver two seconds

 after the officer had contact with the driver’s car, even though the officer

 subjectively believed the driver had just targeted and assaulted him with

 his car.” Id. (citing Godawa v. Byrd, 798 F.3d 457, 466 (6th Cir. 2015)).


       In this case, there was about three seconds’ pause in between

 Gordon bumping Defendant’s car and the subsequent shooting. (See ECF

 No. 58-7-DTR, 6:25:15 (the first pull forward); 6:25:18 (the first shot).)

 The Court must credit the fact that Defendant observed Gordon’s prior

 traffic infractions, including watching Gordon speed away from him and

 then execute a quick left in front of oncoming traffic. This behavior was

 certainly risky and would increase a reasonable officer’s agitation.

 However, as with the underlying crimes in Latits—making an illegal

                                      28
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2395   Page 29 of 42




 turn, fleeing from officers, ignoring officer instructions, and (unlike here)

 the possession of narcotics—none of Gordon’s prior actions had been

 violent, and the traffic infractions were mere misdemeanors. Having seen

 clear video footage of both underlying traffic infractions, the Court agrees

 with Defendant that such driving behavior warranted ticketing and

 posed a moderate risk to other drivers in the city traffic. However, cutting

 off other cars and executing careless left turns do not rise to the level of

 excessive risk under Sixth Circuit precedent. Indeed, the Sixth Circuit

 has discounted far more dangerous driving behavior when conducting an

 excessive force risk assessment. (See id. at 549 (finding insufficient

 justification for deadly force when Latits led three police cars through a

 60-mph chase and had “briefly los[t] control” of his car).)


       Finally, the Court must consider Defendant’s testimony that he

 observed Gordon appearing pale and sweaty, as if “under the influence of

 something.” (ECF No. 58-3, PageID.770.) The Court would afford more

 weight to this assessment if Defendant’s deposition were the only

 evidence of Gordon’s condition. However, approximately twenty minutes

 after Defendant allegedly made this observation, the White Castle

 surveillance system clearly captured an interaction between Gordon and

                                      29
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2396   Page 30 of 42




 the White Castle cashier. To an objective observer, Gordon appears to be

 interacting normally. His face is neither pale nor sweaty, and his eyes do

 not appear to be glossy. He is responsive and maintains eye contact. The

 Court is mindful of its obligation to “rely mainly on undisputed video

 footage from . . . the scene.” Ashford, 951 F.3d at 799. The Court is also

 mindful that, in lethal force cases, “the court may not simply accept what

 may be a self-serving account by the police officer, but must look at the

 circumstantial evidence that, if believed, would tend to discredit the

 police officer’s story.” See Eibel, 904 F. Supp. at 805. To this point, the

 Court notes that, though Defendant testified as to the alleged

 paleness/sweatiness observation in subsequent officer interviews and in

 his deposition, he did not report it contemporaneously to dispatch. The

 record reflects Defendant reporting only his encounter, the infractions,

 the make/model of Gordon’s car, and Defendant’s intent to pursue. (See,

 e.g. ECF Nos. 58-2, PageID.666; 58-3, PageID.766.)


       While it is theoretically possible that Gordon’s appearance and

 condition could have shaped up in the twenty minutes between

 Defendant’s subjective observation and the objective video footage, the

 Court is unwilling to make that leap in the face of countervailing

                                      30
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20        PageID.2397    Page 31 of 42




 evidence. The clear video footage, coupled with Defendant’s testimony

 that he neither smelled nor saw alcohol or narcotics in Gordon’s car and

 Defendant’s failure to report a suspected intoxicated driver, casts

 sufficient doubt on Defendant’s self-serving observation that Gordon may

 have been under the influence at the time of the shooting. The Court will

 accordingly not consider this observation to be an aggravating factor in

 this analysis.7


       Accordingly, taking all of the above factors into consideration—

 giving deference to Defendant’s split-second judgments but viewing the

 facts in the light most favorable to Plaintiff—the Court cannot conclude

 that a reasonable officer would have perceived a “serious” or “imminent”

 threat from Gordon’s behavior. Defendant’s strongest argument is that,

 prior to pulling away from the White Castle, Gordon at one point drove

 his car forward and to the right of Defendant. (See ECF No. 58-7-DTR,

 6:25:10-14.) Though it is clear from the video footage that Gordon was

 executing a three-point turn in order to get out of the box in which



       7 Nor it is it relevant to this analysis that Gordon’s autopsy revealed the
 presence of alcohol and narcotics in his bloodstream, as the Court may only consider
 what was apparent to a reasonable officer in Defendant’s position. Latits, 878 F.3d at
 547.

                                          31
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2398   Page 32 of 42




 Defendant had trapped him, such a quick motion would have

 understandably placed Defendant on high alert. If Defendant had shot

 Gordon at this high-stakes moment, this case would be much closer to

 the “gray legal area” in which the Court must afford officers broad

 deference under qualified immunity. See Stevens-Rucker v. City of

 Columbus, 739 Fed. Appx. at 841.


       But Defendant did not shoot at this high-stakes moment. He

 instead shot about three seconds later, after he had charged forward to

 the safety of Gordon’s driver-side window and Gordon had begun to drive

 away from Defendant and the White Castle. Citing Mullins v. Cyranek,

 Defendant argues that the Court should defer to the heat of the moment,

 in recognition that officers sometimes “d[o] not have a chance to realize

 that a potentially dangerous situation ha[s] evolved into a safe one,” and

 that officers may use deadly force within a few seconds of “reasonably

 perceiving a sufficient danger . . . even if in hindsight the facts show that

 the persons threatened could have escaped unharmed.” Mullins, 805 F.3d

 at 766. However, Defendant’s argument and caselaw were rejected by the

 Latits court for the same reason that the undersigned rejects them now:



                                      32
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2399   Page 33 of 42




       We must undertake an objective analysis, viewing the
       evidence in the light most favorable to [the defendant] . . .
       Mullins [] is distinguishable. There officers were engaged in
       physical, hand-to-hand confrontations with a suspect who
       moments before being shot had held a gun or knife. Here, [the
       officer]’s life was never in imminent danger, and, under the
       objective analysis of Latits’s slow collision with [the officer]’s
       car, no other [] life was endangered in the moments before [the
       officer] fired. Furthermore, the short time between the
       collision with an officer’s vehicle and the shooting does not, by
       itself, justify deadly force. [We previously] held that it was
       unreasonable for [an] officer to shoot at the driver two seconds
       after the officer had contact with the driver’s car, even though
       the officer subjectively believed the driver had just targeted
       and assaulted him with his car.

       Latits, 878 F.3d at 550-51. The case to which Latits refers is

 Godawa v. Byrd, in which the Sixth Circuit recognized that qualified

 immunity was inappropriate on summary judgment when, under facts

 similar to this case, video evidence showed a delay of “less than two

 seconds” between an officer’s perception that he had been intentionally

 rammed by a vehicle and his subsequent shooting of the driver. See

 Godawa, 798 F.3d at 466 (“Defendant was not in front of the car, but

 instead was positioned near the rear passenger side, at the time that he

 fired his weapon. From that position, Defendant would have had no

 reason to fear being struck by the car as it continued to advance.


                                      33
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2400   Page 34 of 42




 Defendant emphasizes how fast the events transpired, noting that he had

 ‘less than two seconds to process being physically assaulted by a vehicle.’

 Under Plaintiff’s version of the facts, however, Defendant was not in

 danger.”)


       As in Latits and Godawa, the objective video evidence in this case

 demonstrates that Defendant’s life was similarly never in imminent

 danger, though his deposition testimony suggests that he subjectively

 believed otherwise. Moreover, less than a second after he believed himself

 to have been attacked, Defendant moved himself to a position of objective

 safety by running alongside Gordon’s driver-side window. If Defendant

 had stayed toward the front of the car rather than moving alongside it,

 the Court would be more likely to find that a reasonable officer could have

 feared being run over by another forward motion. But the precedent does

 not support extending such credit to an officer who moves to safety and

 then shoots a fleeing suspect.


       Accordingly, when viewed in the light most favorable to Plaintiff,

 no reasonable officer could conclude that Gordon’s driving created a

 “serious” or “imminent” threat of danger to the public. While it would be

 reasonable for an officer to assume that Gordon’s prior conduct presented
                                      34
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2401   Page 35 of 42




 some risk to the general public, in that he was clearly willing to quickly

 swerve in traffic in order to escape Defendant, such conduct does not rise

 to the level of a “serious” or “imminent” threat justifying deadly force.

 Additionally, the objective evidence demonstrates that Plaintiff’s actions

 “showed a persistent intent to flee but not an intent to injure,” id. at 550,

 which further weakens any justification for deadly force. See id.


       The Court therefore finds that Defendant has not satisfied the

 “minimum requirement” for demonstrating justification for deadly force.

 While it is therefore unnecessary to reach the remaining Graham factor,

 the final factor also supports denial of Defendant’s motion.


       ii.   The severity of the underlying crime(s)


       The Court must also analyze “the severity of the crime at issue,”

 considered “from the perspective of a hypothetical reasonable officer in

 the defendant’s position and with his knowledge at the time, but without

 regard to the actual defendant’s subjective intent when taking his

 actions.” Latits, 878 F.3d at 547. Because a reasonable officer could not

 have believed that Gordon committed anything other than the non-




                                      35
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20    PageID.2402   Page 36 of 42




 violent offenses of traffic infractions, reckless driving, and fleeing an

 officer, this factor also weighs in favor of Gordon.


       Defendant summarily argues that the severity of Gordon’s

 underlying crimes supported lethal force because “Mr. Gordon was guilty

 of multiple dangerous misdemeanors and felonies when Ofc. Bierenga

 fired, from driving while intoxicated to fleeing and eluding, resisting and

 obstructing, malicious destruction of police property, assault with the

 attempt to murder, reckless driving.” (ECF No. 58, PageID.625.)

 However, this argument is unsupported by the record. In Latits, the

 Court considered the fact that Latits was originally suspected of

 possessing narcotics, though the Court cautioned that this was “not a

 violent crime.” Latits, 878 F.3d at 549. The Court also disagreed with the

 government that Latits’ car collisions constituted “crimes”: “The videos

 additionally reveal that Latits did not commit felonious assault, which is

 also relevant to the Graham factor addressing the severity of the crime.”

 Id. at 550.


       At      most,   Defendant   witnessed    Gordon       committing     two

 misdemeanors and a felony. The traffic infractions were reckless driving

 and—for lack of a better legal phrase—cutting someone off. Both of these
                                      36
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2403   Page 37 of 42




 offenses are misdemeanors in the state of Michigan. M.C.L. § 257.626.

 Reckless driving does not become a felony in Michigan unless someone

 gets hurt, and Gordon did not injure anybody. Id. Defendant also

 witnessed Gordon fleeing from and refusing to obey the lawful order of a

 police officer, which is a felony. M.C.L. § 750.749a. As previously

 discussed, the Court will not credit Defendant’s testimony suggesting an

 additional known charge of driving under the influence because it is

 contradicted by clear video evidence.


       As to the charges of “malicious destruction of police property” and

 “assault with the attempt to murder,” these charges are like those in

 Latits in that they are blatantly contradicted by the video, which does not

 demonstrate a mens rea requisite to malicious destruction or assault.


       Ultimately, in considering Gordon’s underlying offenses, the Court

 is left with two traffic misdemeanors and felonious fleeing from police.

 These offenses are less serious than the combined traffic, narcotics, and

 police-ignoring offenses considered in Latits, and the Latits court

 dismissed them in less than a full sentence: “not a violent crime.” Latits,

 878 F.3d at 549. Accordingly, because all the crimes that Defendant



                                      37
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2404   Page 38 of 42




 observed were non-violent, Latits counsels that this factor weighs heavily

 against the reasonableness of deadly force.


       2. Defendant Bierenga violated clearly established law

       “Once, qualified immunity protected officers who acted in good

 faith. The doctrine now protects all officers, no matter how egregious

 their conduct, if the law broke was not ‘clearly established.’” Jamison v.

 McClendon, No. 16-595, 2020 WL 4497723, at *13 (S.D. Miss. Aug. 4,

 2020). Clearly established law “does not require a case directly on point.”

 Latits, 878 F.3d at 552 (quoting White v. Pauly, 137 S. Ct. 548, 551-52

 (2017)). However, as discussed extensively in the previous section, Latits

 is directly on point and held that that a police officer’s fatal shooting of a

 fleeing driver—after observing traffic and non-violent narcotic crimes

 and after several collisions with police vehicles where it was clear that

 the suspect was fleeing and had no intent to injure—“was objectively

 unreasonable and in violation of Latits’ constitutional rights.” 878 F.3d

 at 552. For the reasons previously and extensively stated, the Court finds

 that the facts in this case are similar enough to those in Latits that

 Defendant was on notice that his conduct was unlawful. Defendant’s

 violation is therefore clearly established under Latits alone.

                                      38
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2405   Page 39 of 42




       Defendant highlights two Supreme Court cases, Plumhoff and

 Mullenix, as helpful precedent in his favor. Both cases involve a grant of

 qualified immunity in high-speed chases. Plumhoff involved a 100-mph

 highway chase during which the suspect “passed more than two dozen

 other vehicles, several of which were forced to alter course.” Plumhoff v.

 Rickard, 572 U.S. 765, 776 (2014). Mullenix involved an intoxicated

 driver who engaged in a “high-speed vehicular flight” and who “twice

 during his flight had threatened to shoot police officers.” Mullenix v.

 Luna, 136 S. Ct. 405, 309 (2015). The Supreme Court gave the officers in

 these cases great deference based on the officers’ reasonable beliefs about

 the danger posed by the fleeing suspects based on their prior interactions.

 See id. However, these cases involved vehicular chases under much more

 reckless circumstances than did Gordon’s, and they involved actions on

 the part of the decedents that were far more overt and threatening than

 anything Gordon did in December 2018. See Plumhoff, 572 U.S. at 769-

 770 (decedent sped away at more than 100 mph before colliding into two

 police vehicles); Mullenix, 136 S.Ct. at 309 (decedent was intoxicated,

 sped away between 85 and 110mph, and twice threatened to shoot police

 officers if they did not abandon their pursuit).


                                      39
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2406   Page 40 of 42




       For these reasons, the Court finds that Plumhoff and Mullenix can

 both be distinguished and are therefore not helpful to deciding this case.

 Defendant’s use of deadly force violated Plaintiff’s right to be free from

 excessive force during his vehicular flight, and this right was clearly

 established through the Sixth Circuit’s 2017 decision Latits v. Phillips.


    D. Wrongful Death Limitations


       Defendant also argues that the Court must deny Plaintiff’s

 requested relief for emotional distress, loss of a loved one, or other

 collateral injuries suffered by Gordon’s family. (ECF No. 58, PageID.627.)

 However, for the reasons below, Defendant’s caselaw is outdated and

 Plaintiff’s damage claims may proceed as articulated through the

 Michigan Wrongful Death Act.


       Relying on Jaco v. Bloechle and Claybrook v. Birchwell, Defendant

 argues that § 1983 “is a personal action cognizable only by the party

 whose civil rights had been violated . . . no cause of action may lie under

 section 1983 for emotional distress, loss of a loved one, or any other

 consequent collateral inquiries allegedly suffered personally by the




                                      40
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20   PageID.2407   Page 41 of 42




 victim’s family members.” (Id., quoting Claybrook v. Birchwell, 199 F.3d

 350, 357 (6th Cir. 2000).)


       However, Defendant’s cases have since been reconstrued by the

 Sixth Circuit. While it is true that § 1983 does not contain its own cause

 of action for familial and hedonic damages, Plaintiff correctly points out

 that the Sixth Circuit has allowed such claims to go forward where, as

 here, a plaintiff ties her § 1983 claims to the Michigan Wrongful Death

 Act. Frontier Ins. Co. v. Blaty, 454 F.3d 590, 601 (6th Cir. 2006) (“To the

 extent that damages stemming from the death itself might be needed to

 fulfill the deterrent purpose of section 1983 (there being no compensation

 from the death as such), we see no reason to think that damages for

 injuries suffered before death would not be sufficient in most cases.

 Michigan’s wrongful death act, to repeat, authorizes an award of

 damages for survivors’ losses of support, society, and companionship.”)


       Plaintiff brings one claim under § 1983 and requests “all damages

 permitted to the deceased’s estate pursuant to the Michigan Wrongful

 Death Act.” (ECF No. 1, PageID.7.) The Michigan Wrongful Death Act

 applies to damages claims brought by a personal representative where

 “the death of a person . . . shall be caused by wrongful act, neglect, or
                                      41
Case 5:18-cv-13834-JEL-RSW ECF No. 90 filed 09/09/20      PageID.2408   Page 42 of 42




 fault of another” and where, “if death had not ensued, [] the party injured

 [could have] maintain[ed] an action and recover damages.” M.C.L. §

 600.2922(1).


       Plaintiff’s damages claim under § 1983 are properly articulated

 through Michigan’s Wrongful Death Act. Accordingly, Plaintiff’s claim

 may proceed.

    IV.   CONCLUSION

       For the reasons set forth above, the Court DENIES Defendant

 Bierenga’s motion for summary judgment.

       IT IS SO ORDERED.

 Dated: September 9, 2020                     s/Judith E. Levy
 Ann Arbor, Michigan                          JUDITH E. LEVY
                                              United States District Judge


                          CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served upon
 counsel of record and any unrepresented parties via the Court s ECF System to their
 respective email or First Class U.S. mail addresses disclosed on the Notice of
 Electronic Filing on September 9, 2020.
                                              s/William Barkholz
                                              WILLIAM BARKHOLZ
                                              Case Manager




                                         42
